Kupferman, J.,
dissents in part in a memorandum as follows: I dissent and would reduce the sentence to time served. On the initial plea, the defendant was given five years’ probation. Obviously, the sentencing Judge thought that incarceration was not necessarily the solution. Thereafter, the defendant was found not guilty on the various present charges. There remains then only the question of excessive drinking and the need for some penalty because of the defendant’s lax behaviour. He has already served some 18 months, which should be sufficient with respect thereto.